Per Curiam.
The facts of this case are so voluminous that justice cannot be done to them in a brief statement, and an extensive discussion of them, such as would be necessary if the attempt should be made to discuss them at length, involves an amount of labor wholly disproportionate to the benefits to be derived therefrom. We therefore content ourselves with this statement, viz.: The whole case has been carefully examined. It discloses no error in the admission or exclusion of evidence which constitutes ground for reversal. All the material facts found by the referee are supported by evidences, and no reasons appear why they, or any of them, should be disturbed. These facts support the principal conclusion of law, that the defendant is entitled to judgment dismissing the complaint with costs. There is no error in the referee’s refusals to find. Upon full consideration of all the points raised, we can see no reason for interfering with the judgment. The judgment should be affirmed, with costs.